Title: 7th.
From: Adams, John Quincy
To: 


       Dined at Mr. Jefferson’s. Masks in the rue de Fauxbourg St. Antoine and in the ruë St. Honoré. With reason, are the Parisians called by all the rest of the Nation badauds de Paris, for nothing can be conceived more stupid, than this Carnaval amusement. An hundred people perhaps run about the streets in masks, and there are ten thousand people without masks looking upon them: it is said however that this diversion is going much out of fashion; and that the Police, are obliged to hire a vast number of People, to set the example: two thirds of the Masks, are paid, say they. Thus does this government take every measure imaginable, to keep the eyes of the People shut, upon their own situation: and they really do it very effectually.
       